PER CURIAM.
Roy James Wesley, Jr., seeks certiorari review of an order of the circuit court denying his petition for writ of mandamus. The circuit court denied relief based on its conclusion that Wesley had failed to demonstrate the exhaustion of available administrative remedies, but respondent has moved to relinquish jurisdiction and concedes error in the circuit court’s conclu*903sion, acknowledging that Wesley indeed exhausted the administrative remedies available to him. On the basis of respondent’s confession of error, the order of the circuit court is quashed and this matter is remanded for further proceedings.
PADOVANO, BROWNING and LEWIS, JJ., concur.